DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
            The amendment filed 06/06/2022 has been entered.  Claims 1-8, 10, 32-43 remain pending in the application.  Claims 32-34 remain withdrawn from consideration.  
The previous objections to the drawings are withdrawn in light of Applicant's amendment to the drawings.
The previous objections to Claims 7 and 14 are withdrawn in light of Applicant's amendment to Claims 7 and 14.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8, 10 and 35-43 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 1, line 13 and Claim 35, line 14, recitation of “the bladder inflation pressure” lacks antecedent basis.  There is no “the bladder inflation pressure” recited in the claim.  Instead, the bladder inflates at “a positive pressure greater than…and less than the output pressure of the compressor”.  It is unclear what pressure the “bladder inflation pressure” is?  Applicants need to define the “bladder inflation pressure” or refer to it as “a positive pressure greater than…and less than the output pressure of the compressor”.  For purposes of examination any pressure will be assumed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 35-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al. US 6,416,293, in view of Barth et al. US  8,826,940.

With respect to Claims 1 and 35, Bouchard et al. disclose a medical fluid delivery machine (Column 34, lines 6-8) comprising: a medical fluid pump (500 see Figures 8 and 10) including a pneumatically actuated pump chamber 108/110 and first 740 and second 742 pneumatically actuated (Column 35, lines 44-47) medical fluid valve chambers (see Figure 10) located respectively upstream 114 and downstream 118 of the pneumatically actuated pump chamber (108/110, see Figure 10); a compressor 516 for creating positive pressure air (Column 26, lines 33-35); and an accumulator 508 storing the positive pressure air for delivery to a destination 110 having an operating pressure (Pc2, Column 27, lines 40-45) set by a device 536 (“control flow rate”, Column 25, line 60; (i.e. “pneumatic regulator” Claim 35)) external (see 536/508 in Figure 8) to the accumulator 508, the destination 110 including at least one of the pneumatically actuated pump chamber 108/110, the first 740 pneumatically actuated medical fluid valve chamber, or the second 742 pneumatically actuated medical fluid valve chamber; although Bouchard et al. disclose most of the limitations of the claim, including an accumulator 508 in a medical fluid delivery machine (Column 34, lines 6-8), Bouchard et al. is silent on the accumulator holding an elastic bladder constructed with a wall thickness that is selected such that the elastic bladder inflates from a resting shape at a positive pressure greater than the externally set operating pressure and less than an output pressure of the compressor, thereby creating additional positive pressure such that when the pressure in the bladder falls to the bladder inflation pressure from an initial pressure greater than the bladder inflation pressure, the bladder supplies the bladder inflation pressure until the bladder reaches its resting shape.  Barth et al. disclosing an elastic accumulator (see title), specifically teach an accumulator 10 holding an elastic bladder 12 constructed with a wall thickness that is selected (Column 8, lines 18-20) such that the elastic bladder 12 inflates from a resting shape (as seen in Figure 2) at a positive pressure greater (17 psig, Column 7, lines 7-25) than the externally set operating pressure (13 psig, Column 7, lines 7-25) and less than an output pressure of the compressor (13 psig is less than the 17 psig the “pump” output; it is noted this is all using air, Column 7, lines 7-25), thereby creating additional positive pressure (pressure created by “strain energy”, Column 2, lines 30-35) such that when the pressure in the bladder 12 falls to the bladder inflation pressure (17 psig) from an initial pressure (maximum pressure of the “pump”, pressure caused when 12 is constrained via housing, Column 4, lines 46-47) greater than the bladder inflation pressure (17 psig), the bladder supplies the bladder inflation pressure (17 psig, the air supplied in Figure 3 is at 17 psig) until the bladder 12 reaches its resting shape (as seen in Figure 2).  Barth et al. teach the bladder in the accumulator advantageously reduced heat lost (Column 5, lines 39-40).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used accumulator and bladder taught by Barth et al., in the pump disclosed by Bouchard et al. to have advantageously reduced heat lost.

With respect to Claims 2 and 36, as they depend from Claims 1 and 35, respectively, Barth et al. further teach the accumulator 10 includes an outer rigid housing 14 (Column 10, lines 25-27) holding the elastic bladder 12, and wherein the bladder 12 is held in a sealed relationship (see 18 and Figure 3) with the outer rigid housing 14.

With respect to Claims 3 and 37, as they depend from Claims 2 and 36, respectively, Barth et al. further teach the outer rigid housing 14 is vented 32 (Column 10, line 33).

With respect to Claims 4 and 38, as they depend from Claims 2 and 36, respectively, Barth et al. further teach a connector 44/42/18/38 forming the sealed relationship (see Figure 6) between the bladder 12 and the outer rigid housing 14.

With respect to Claims 5 and 39, as they depend from Claims 4 and 38, respectively, although Bouchard et al. disclose most of the limitations of the claim, including a pneumatic tube 526 extending from the accumulator 508 (see Figure 8) Bouchard et al. is silent on a connector includes a sealing end configured to seal to the open end of the bladder and a tube connecting end configured to seal to a tube extending from the accumulator.  Barth et al. specifically teach an accumulator 10 holding an elastic bladder 12 and a connector 44/42/18/38 includes a sealing end (bottom of 44 in Figure 6, portrait view) configured to seal to the open end 28 of the bladder 12 and a tube connecting end (18 see Figure 2) configured to seal to a tube 38 extending (see Figure 7) from the accumulator 10.  Barth et al. teach using the accumulator having a bladder and connector advantageously facilitated assembly and disassembly (Column 13, lines 1-5).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the accumulator having a bladder and connector as taught by Barth et al., in the pump disclosed by Bouchard et al., to have advantageously facilitated assembly and disassembly.

With respect to Claims 6 and 40, as they depend from Claims 2 and 36, respectively, Barth et al. further teach the outer rigid housing 14 is contoured to enable the elastic bladder 12 when inflated to conform at least substantially completely to an inner shape (inside 14, see Figure 4) of the outer rigid housing 14.

With respect to Claims 7 and 41, as they depend from Claims 2 and 36, respectively, Barth et al. further teach the bladder 12 initially has a thin tube shape (as seen in Figure 1) and inflates to conform at least substantially completely (see Figure 4) to an inner shape (inside 14) of the outer rigid housing 14.

With respect to Claims 8 and 42, as they depend from Claims 1 and 36, respectively, although Bouchard et al. disclose most of the limitations of the claim, including a pneumatic regulator 536 located between the accumulator 508 and the destination 110, the pneumatic regulator 536 setting the operating pressure (“flow rate”, Column 25, line 60) for the positive pressure air (Column 26, lines 33-35); Bouchard et al. is silent on a bladder enabling the additional amount of the positive pressure air to be provided to the pneumatic regulator.  Barth et al. specifically teach an accumulator 10 holding an elastic bladder 12, such that the bladder 12 enables the additional amount of the positive pressure air (pressure created by “strain energy”, Column 2, lines 30-35) to be provided.  Barth et al. teach the bladder in the accumulator advantageously reduced heat lost (Column 5, lines 39-40).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used accumulator and bladder taught by Barth et al., in the pump disclosed by Bouchard et al. to have advantageously reduced heat lost.

With respect to Claims 10 and 43, as they depend from Claims 1 and 36, respectively, Bouchard et al. disclose at least one of the first 740 and second 742 pneumatically actuated medical fluid valve chambers is closed via positive pressure (“valve actuating chambers”, Column 35, lines 25-30 and lines 37-43) and opened via venting to atmosphere (“release the positive force” without applying negative force, i.e. venting, Column 35, lines 32-35, also see Column 27, lines 6-9).


Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.

In response to applicant’s arguments, see Remarks, Page 8, last paragraph to Page 9, line 10, namely “by structuring the bladder wall thickness…the claimed accumulator is able to supply additional positive pressure”; the only positive pressure in the system is coming from the compressor.  The bladder is not supplying “additional positive pressure”; i.e. pressure beyond that supplied/created by the compressor nor is it creating additional positive pressure.
As cited in the previous Office action, Page 10, the “discharge of pressure from a deflating bladder is an inherent property of an elastic bladder and is governed by the laws of physic.  Applicants suggest that the thickness of the bladder is one of the properties, and as supported by Nehring (Column 8, lines 11-12) and others, are correct; thickness is one of the factors.  However, all bladders, no matter their thickness will continue to dispense air under pressure until at rest, i.e. the elastic bias is eliminated.  There is no “additional positive pressure” being created due to the claimed structural elements.  Instead, the ideal gas law is governing the output of the bladder.”
In other words, the positive pressure in the accumulator exists under line segment (iii) in Applicant’s Figure 8A, whether or not there is a bladder.  The elastic properties of the bladder are only prolonging the dispensing of existing air, not “creating” or suppling “additional positive pressure”.  
In this instance, the inherent properties of an elastic bladder govern the discharge of the bladder, the fact that applicant has recognized another advantage, e.g. prolong operation, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant’s arguments, see Remarks, Page 9, line 10 to Page 11, line 5, with respect to Nehring, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
09/06/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746